DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,739,095. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26-25 is generic to all that is recited in claims 1-27 of US. Patent No. 10,739,095.  In other words, claims 1-27 of the patent fully encompasses the subject matter of the current application and therefore anticipates the claims of the current application.  Since the application claims are anticipated by the patent claims, it is not patentably distinct from the patent claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the current claims are anticipated (fully encompassed) by the patent claims, the current claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a firearm operating system comprising a central pivoting member, a trigger comprising a hole and at least two fingers, wherein due to movement of the trigger the at least two fingers press against the central pivoting member to cause the central pivoting member to rotate, does not reasonably provide enablement for the trigger also decoupled from the central pivoting member.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Paragraph 0065 discloses that “the firearm 10 MAY BE configured such that the trigger is decoupled from the central pivoting member [] the lock block 3602 is designed to pinch the two curved arms 3300.1 of the central pivoting member 3300 together so that the trigger CANNOT come into contact with the central pivoting member 3300.” Hence, when in the embodiment when the trigger is decoupled from the central pivoting member it is not possible for the “at least two fingers” of the trigger to “press against the central pivoting member”. The trigger CANNOT BOTH press against and be decoupled from the central pivoting member.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 27, 28, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zeh (US Patent 7,243,452). Zeh discloses a firearm operating system comprising: a housing; a central pivoting member (3) disposed within the housing; and a trigger (2) comprising a hole (at 12) and at least two fingers (both sides of 19) that extends in a first direction from the hole; wherein, due to movement of the trigger, the at least two fingers press against the central pivoting member to cause the central pivoting member to rotate; and the trigger is decoupled from the central pivoting member (Fig. 2).
With regards to claim 39. The central pivoting member rotates about a pivot hole (20) that is approximately halfway along a length of the central pivoting member.
With regards to claims 27 and 40.    Further comprising a striker (5), wherein: the central pivoting member comprises a first end and a second end opposite of the first end; the at least one/two finger is disposed adjacent to the first end; and the second end comprises a striker release and is disposed adjacent to the striker. (Fig. 1)
With regards to claim 28.    The firearm operating system of claim 27, wherein: the central pivoting member is disposed above the trigger; the first end is configured to move upwards based on movement of the central pivoting member while in direct contact with the at least one finger; and the second end and the striker release are configured to move down based on movement of the central pivoting member. (See Figures 1 and 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeh as applied to claims 26, 27 and 39 above, and further in view of Bubits (US Patent Application Publication 2009/0158634).  Zeh discloses the claimed invention but does not expressly disclose a safety, wherein the safety is configured to prevent rotation of the central pivoting member, however Bubits does. Bubits teaches a safety (8) that prevents rotation of a trigger, which would inherently prevent movement of any members dependent on the movement of the trigger, the safety comprises a pivot (9) disposed adjacent a bottom of the safety and the safety comprises a rear portion of a grip (Fig. 1). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing a safety element that is quickly deactivated.
 Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeh as applied to claim 26 above, and further in view of Friend (US Patent 9,638,484) (based on the filing date of Provisional application No. 62/101,055). Zeh discloses the claimed invention but does not expressly disclose the claimed magazine release button disposed on the trigger guard, however Friend does. Friend teaches a magazine release button (Figs. 23-25) disposed on a trigger guard, forward of the trigger, the magazine release button comprises at least one ramped surface (the rounded surface of the button) such that when the magazine release button is pressed in a lateral direction, the at least one ramped surface is configured to force a magazine release lever to pivot (see par. 0011 of provisional application). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing an easily accessible magazine release.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeh as applied to claim 26 above, and further in view of Love (US Patent Application Publication 2015/0330736). Zeh discloses the claimed invention but does not expressly disclose the trigger comprising at least one protrusion configured to release a slide assembly based on motion of the trigger, however Love does. Love teaches a firearm operating system wherein the trigger comprises at least one protrusion configured to release a slide assembly based on motion of the trigger. (par. 0049) All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing an additional safety mechanism to the firearm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641